         Case 1:16-cv-10386-LTS Document 290 Filed 12/06/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY                   Civil Action No. 1:16-CV-10386 (LTS)
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                 Plaintiffs,

         vs.
 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL

                                  Defendants.




                              DEFENDANTS’ STATUS REPORT

       Defendants respectfully submit a brief response to Plaintiffs’ filing today [ECF 288]

concerning their attempt to supplement the record on their Motion for Reconsideration [ECF 283].

Defendants submit this Status Report in order to clarify the sequence of events referenced in

Plaintiffs’ filing and to give context to Plaintiffs’ reference to the November 20, 2019 letter

discussed below. Moreover, to the extent that Plaintiffs seek, for whatever purpose, to suggest

they had timely or formally put in issue the date of Defendants’ issuance of a formal litigation hold

(prior to the November 25, 2019 meet and confer), respectfully, Defendants felt compelled to

correct any such misimpression. The Defendants further state as follows:




                                                                                   2768322.1 108164-84842
         Case 1:16-cv-10386-LTS Document 290 Filed 12/06/19 Page 2 of 4



       First, Plaintiff did not meet and confer with Defendants concerning their filing of today

prior to making it. If they had, Defendants would have insisted that the record be properly and

fully supplemented, which Plaintiffs failed to do in their unilateral filing. Defendants sought and

obtained Plaintiffs’ consent to file this Status Report.

       Second, Plaintiffs selectively quote from Defendants’ November 20, 2019 letter to

Plaintiffs, stating only that Defendants would “vigorously oppose any application based upon this

exchange.” Plaintiffs fail to disclose, however, that Defendants informed Plaintiffs that their

Motion for Reconsideration was without merit, and specifically any claim that Defendants did not

properly preserve ESI was baseless. Defendants attach hereto as Exhibit A their full November

20, 2019 letter. Plaintiffs did not heed Defendants’ fair warning and, hours later, filed their Motion

for Reconsideration. And, they now misrepresent the parties’ exchange.

       Third, the parties’ November 25, 2019 telephone conference primarily focused on the

parties’ positions with respect to the remaining case schedule. At the end of that call, for the first

time, Plaintiffs’ counsel posed one question concerning the precise timing of Defendants’ litigation

hold notice. Plaintiffs had never previously made that inquiry—not in a document request or

interrogatory, not in a deficiency notice, not in a written report to the Court, not at a court status

conference, not during any prior telephonic meet and confer conference, and not in their first or

renewed motions to compel. Although the Final ESI Protocol was submitted in December 2018

and it was first negotiated prior to April 2018, Plaintiffs first made inquiry regarding Defendants’

litigation hold notice just before noon on November 25, 2019, after the Court had denied their

Renewed Motion to Compel.




                                                  2
                                                                                   2768322.1 108164-84842
         Case 1:16-cv-10386-LTS Document 290 Filed 12/06/19 Page 3 of 4



       In any event, and as will be discussed in Defendants’ upcoming opposition papers,

Defendants properly preserved their ESI and issued a litigation hold notice over two years prior to

Plaintiffs (which they did on March 5, 2016, per their Supplemental Interrogatory Responses).



Dated: December 6, 2019
                                                    GIBBONS P.C.
                                                    One Pennsylvania Plaza, 37th Floor
                                                    New York, New York, 10119
                                                    (212) 613-2000

                                                    CHOATE, HALL & STEWART LLP
                                                    Two International Place
                                                    Boston, Massachusetts 02110
                                                    (617) 248-4000
                                                    Attorneys for Defendants

                                                    By:      /s/ Paul A. Saso
                                                           Paul A. Saso




                                                3
                                                                                 2768322.1 108164-84842
         Case 1:16-cv-10386-LTS Document 290 Filed 12/06/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I, Christina T. Lau, Attorney for Defendants Hewlett-Packard Financial Services

Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard

Enterprise Company, and David Gill, hereby certify that the foregoing Status Report was filed

using the CM/ECF system and electronic notice will be sent to registered participants as indicated

on the Notice of Electronic Filing (NEF) on December 6, 2019.

                                                    /s/Christina T. Lau
                                                    Christina T. Lau




                                                4
                                                                                2768322.1 108164-84842
